 



EXHIBIT 10.29
RENT-WAY, INC.
2006 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
     This Restricted Stock Unit Award Agreement (“Agreement”) is dated as of
May 4, 2006 (the “Grant Date”) and is entered into between Rent-Way, Inc., a
Pennsylvania corporation (“Rent-Way”), and John A. Lombardi (the “Employee”).
     This Agreement grants Restricted Stock Units, on the terms and conditions
set forth in this Agreement and the Rent-Way, Inc. 2006 Equity Incentive Plan
(the “Plan”), to the Employee. Capitalized terms used but not defined in this
Agreement shall have the meaning specified in the Plan.
     In consideration of the mutual promises set forth below, the parties hereto
agree as follows:
     1. Grant of Restricted Stock Units. Subject to the terms and conditions of
this Agreement and the Plan (the terms of which are hereby incorporated by
reference) and effective as of the Grant Date, Rent-Way hereby grants to the
Employee 15,000 Restricted Stock Units.
     2. Vesting. Subject to the terms of this Agreement and the Plan, 33 1/3% of
the Restricted Stock Units awarded under this Agreement will vest on each of the
first, second and third anniversaries of April 1, 2006 (the “Vesting Dates”, and
each such one year period being a “Vesting Year”) if the Employee (i) remains
continuously employed by the Company through the relevant Vesting Dates; and
(ii) on the relevant Vesting Dates, (x) is a member in good standing (at
Rent-Way’s expense) of Financial Executives International (“FEI”) and is
participating in FEI programs and (y) has attended and completed in the past
Vesting Year, at Rent-Way’s expense, not less than two Institutional Shareholder
Services-certified professional development programs, totaling not less than 25
hours during the Vesting Year, relating to his duties with Rent-Way, all as
verified by the President of Rent-Way.
     3. Effect of Termination of Employment. If the Employee’s employment is
terminated by the Employee or by the Company before a Vesting Date for any
reason other than the Employee’s death or Disability or termination by the
Company without Cause (as defined in the Employee’s employment agreement with
the Company dated April 1, 2006) all of the Restricted Stock Units which have
not previously vested shall be forfeited; provided, however, that the
Compensation Committee of the Board of Directors of Rent-Way (the “Committee”)
may in its sole and absolute discretion at any time before, or after, the date
of such termination of employment, determine that some or all of such Restricted
Stock Units shall be free of restrictions and shall not be forfeited. If the
Employee’s employment is terminated by reason of his death or Disability or by
the Company without Cause, all of the Restricted Stock Units which have not
previously vested shall immediately vest as of the date of such termination of
employment.

 



--------------------------------------------------------------------------------



 



     4. Stock Certificates. Stock certificates (or registration in book-entry
form) evidencing the conversion of Restricted Stock Units into shares of Company
Stock shall be issued as of the Vesting Date and registered in the Employee’s
name. Subject to Section 6 of this Agreement, certificates, or registration in
book-entry form, representing the unrestricted shares of Company Stock will be
delivered to the Employee as soon as practicable after the Vesting Date.
Rent-Way will not be required to deliver any shares of Company Stock until the
requirements of any federal or state securities laws, rules or regulations or
other laws or rules (including the rules of any securities exchange) as may be
determined by the Company to be applicable have been satisfied.
     5. Dividends. The Restricted Stock Units shall not be entitled to receive
any Dividend Equivalents.
     6. Tax Withholding Obligations. The Employee shall be required to deposit
with the Company an amount of cash equal to the amount determined by the Company
to be required with respect to any withholding taxes, FICA contributions, or the
like under any federal, state, or local statute, ordinance, rule, or regulation
in connection with the award, or settlement of the Restricted Stock Units.
Alternatively, the Company may, at its sole election, withhold the required
amounts from the Employee’s pay during the pay periods next following the date
on which any such applicable tax liability otherwise arises. The Committee, in
its discretion, may permit the Employee, subject to such conditions as the
Committee shall require, to elect to have Rent-Way withhold a number of shares
of Company Stock otherwise deliverable having a Fair Market Value sufficient to
satisfy the statutory minimum of all or part of the Employee’s estimated total
federal, state, and local tax obligations associated with vesting or settlement
of the Restricted Stock Units. Rent-Way shall not deliver any of the shares of
Company Stock until and unless the Employee has made the deposit required herein
or proper provision for required withholding has been made.
     7. Restriction on Transferability. Until the Restricted Stock Units are
vested as provided above, they may not be sold, transferred, pledged, assigned,
or otherwise alienated at any time. Any attempt to do so contrary to the
provisions hereof shall be null and void.
     8. Rights as Shareholder. The Employee shall not have voting or any other
rights as a shareholder of Rent-Way with respect to the Restricted Stock Units.
Upon settlement of the Restricted Stock Units into shares of Company Stock, the
Employee will obtain full voting and other rights as a shareholder of Rent-Way.
     9. Administration. The Committee shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Employee, the Company, and all other interested persons. No member of the
Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.
     10. Effect on Other Employee Benefit Plans. The value of the Restricted
Stock Units granted pursuant to this Agreement shall not be included as
compensation, earnings,

 



--------------------------------------------------------------------------------



 



salaries, or other similar terms used when calculating the Employee’s benefits
under any employee benefit plan sponsored by the Company except as such plan
otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s employee benefit plans.
     11. No Employment Rights. The award of the Restricted Stock Units pursuant
to this Agreement shall not give the Employee any right to remain employed by
the Company.
     12. Amendment. This Agreement may be amended only by a writing executed by
Rent-Way and the Employee which specifically states that it is amending this
Agreement. Notwithstanding the foregoing, this Agreement may be amended solely
by the Committee by a writing which specifically states that it is amending this
Agreement, so long as a copy of such amendment is delivered to the Employee, and
provided that no such amendment adversely affecting the rights of the Employee
hereunder may be made without the Employee’s written consent. Without limiting
the foregoing, the Committee reserves the right to change, by written notice to
the Employee, the provisions of the Restricted Stock Units or this Agreement in
any way it may deem necessary or advisable to carry out the purpose of the grant
as a result of any change in applicable laws or regulations or any future law,
regulation, ruling, or judicial decision, provided that any such change shall be
applicable only to Restricted Stock Units which are then subject to restrictions
as provided herein.
     13. Notices. Any notice to be given under the terms of this Agreement or
the Plan to Rent-Way shall be addressed to Rent-Way in care of its President.
Any notice to be given to Employee shall be addressed to Employee at the address
listed in the Company’s records. By a notice given pursuant to this Section,
either party may designate a different address for notices. Any notice shall
have been deemed given when actually delivered.
     14. Severability. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
     15. Construction. The Restricted Stock Units are being issued pursuant to
Section 10 (Restricted Stock Units) of the Plan and are subject to the terms of
the Plan. A copy of the Plan has been given to the Employee, and additional
copies of the Plan are available upon request during normal business hours at
the principal executive office of Rent-Way. To the extent that any provision of
this Agreement violates or is inconsistent with an express provision of the
Plan, the Plan provision shall govern and any inconsistent provision in this
Agreement shall be of no force or effect.
     16. Miscellaneous.
     (a) The Board may terminate, amend, or modify the Plan; provided, however,
that no such termination, amendment, or modification of the Plan may in any way
adversely affect the Employee’s rights under this Agreement, without the
Employee’s written approval.

 



--------------------------------------------------------------------------------



 



     (b) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
     (c) To the extent not preempted by federal law, this Agreement shall be
governed by, and construed in accordance with, the laws of the Commonwealth of
Pennsylvania.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
effective as of the Grant Date.

              Employee:       Rent-Way, Inc.
 
           
/s/ John A. Lombardi
      By:   /s/ William S. Short              
John A. Lombardi
          William S. Short, President

 